Exhibit For Immediate Release Italy to Receive First BSD-2000/3D Deep Regional Hyperthermia System SALT LAKE CITY, June 10, 2008—BSD Medical Corp. (NASDAQ:BSDM) announced today that its European distributor was awarded the contract to supply a BSD-2000/3D deep regional hyperthermia system, complete with the SigmaHyperplan hyperthermia treatment planning option and a BSD-500 local hyperthermia system, from Azienda Ospedaliera Istituti Ospitalieri Di Verona (the "Institute"). The system will replace a BSD-2000 hyperthermia system operated since 1996 by the Institute and will be located in the Ospedale Borgo Trento in a special suite dedicated to hyperthermia treatments. The BSD-2000/3D, scheduled for delivery in August 2008, will be the first BSD-2000/3D in Italy and the fifteenth in Europe. Dr.
